Mayo, J.
A citizen of Illinois, who temporarily resides in- this State and contracts a debt here, is not liable to arrest under C. P. 212. 7 An. 615; 14 L. 100.
2. But the wages due here to such foreign citizen may be garnisheed, and he cannot claim the benefit of our exemption laws w'hich were enacted in behalf of our own citizens. C. P. 241; 2 R. 82.
3. When a garnishment has been coupled with the main action, of which the Circuit Court has jurisdiction, and the garnishment is dissolved by the District Court on motion of defendant, an appeal will lie from such interlocutory order, although the amount garnisheed is less than our jurisdiction; the rule is different as between plaintiff and garnishee.